Appeal by defendant from a judgment of the former *579County Court, Kings County, rendered June 22, 1962 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence. Judgment reversed on the law and new trial granted. The findings of fact implicit in the jury’s verdict are affirmed. The trial court admitted in evidence a sheet of paper purporting to be a confession. Such claimed confession was in narrative form, written by a detective after interrogating defendant, and allegedly contained defendant’s answers to the questions. However, it was not signed or acknowledged by the defendant; nor was it read to him. Under the circumstances, it was error to receive the paper in evidence (State v. Cleveland, 6 N. J. 316; State v. Folkes, 174 Ore. 568, cert. den. 323 U. S. 779; 23 C. J. S., Criminal Law, § 833; 23 A. L. R. 2d 928). We are also of the opinion that the court in the cross-examination of defendant’s witness cast doubt on the witness’ credibility. This constituted error (People v. Viscio, 241 App. Div. 499, 501). We have considered defendant’s contention incident to his claim of illegal seizure, and find such contention to be untenable (cf. People v. Lombardi, 18 A D 2d 177, afird. 13 N Y 2d 1014). Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.